DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,956,025. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a system comprising a treatment device including an expandable/occlusion element and at least one electrode associated said element and a console including a processor in electrical communication with said electrode which is programmed to receive signals from said electrode, calculate a change based on said signal and determine an occlusion status based upon said change.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,956,025. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a method for predicting lesion quality including injecting a fluid/agent into a medical device, the medical device including an expandable/occlusion element at least partially occulding the pulmonary vein and an electrode associated with said electrode, recording a plurality of values by said electrode over a period of time after injection of said fluid/agent into the expandable/occlusion element, calculating/comparing a change in said values  and determining a pulmonary vein occlusion status based on said change.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,595,922. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a system comprising a treatment device including an elongated body, an expandable/occlusion element associated with an electrode configured to record values, a shaft coupled to said an expandable/occlusion element, a fluid reservoir in communication with a fluid injection lumen and a processor in electrical communication with said electrode programmed to receive a signal from said electrode, calculate a change based on said signal and determine an occlusion status based on said change.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abboud et al. (US 2009/0182318).

Abboud et al. discloses;
1.   A system (e.g., element 30) for assessing occlusion, the system comprising: a treatment device including an expandable element (e.g., via the disclosed inner/outer balloon 62/64), the expandable element comprising at least one electrode (e.g., elements 86-92); and a console (e.g., element 52) including: an energy generator; and a processor (e.g., element 108) in electrical communication with the 

2. The system of Claim 1, wherein the processor is further programmed to predict the quality of a lesion created in tissue by the expandable element based upon a temperature status determination (e.g., via the disclosed use of a temperature sensor 61, [0056]-[0057] & [0066]).

3. The system of Claim 1, wherein a determination that the pulmonary vein is partially occluded includes at least one of assigning the occlusion a poor rating and assigning the occlusion a fair rating and a determination that the pulmonary vein is completely occluded incudes assigning the occlusion a good rating (e.g., [0069] & [0081]-[0084]).

4, The system of Claim 3, wherein occlusion is assigned a good rating when the change in temperature values has a first value, occlusion is assigned a fair rating when the change in temperature values has a second value, and occlusion is assigned a poor rating when the change in temperature value has a third value (e.g., [0069] & [0081]-[0084]).

5. The system of Claim 1, wherein the at least one electrode is at least one thermocouple electrode (e.g., via the disclosed use of a temperature sensor 61, [0056]-[0057] & [0066]).



7. The system of Claim 1, wherein the expandable element is a balloon [e.g., 0064].

8. The system of Claim 1, wherein the processor is programmed to determine the occlusion status is good when the temperature values recorded by the electrode initially decrease at a first rate and continue to decrease at a second rate over a period of time, the first rate being faster than the second rate (e.g., [0069] & [0081]-[0084]).

9. The system of Claim 1, wherein the processor is programmed to determine the occlusion status is poor when the temperature values recorded by the electrode initially decrease and then plateaus for a period of time (e.g., [0069] & [0081]-[0084]).

10. The system of Claim 1, wherein the processor is programmed to determine a position of the expandable element relative to an area of tissue based on a temperature measurement received from the electrode (e.g., [0060] & [0084]).

11. The system of Claim 10, wherein the area of tissue is an ostium of a pulmonary vein, the processor being further programmed to: receive temperature data from the electrode, the temperature data being recorded by the electrode before, during, and after a delivery energy to the electrode within the expandable element; calculate a temperature change over time; and determine an occlusion status of the ostium of the pulmonary vein by the treatment device based on the calculated temperature change over time (e.g., [0063]-[0066]).

12. The system of Claim 11, wherein the temperature data is recoded by the processor continuously before, during, and after the delivery of an energy to the electrode within the expandable element (e.g., [0063]-[0066]).

13. The system of Claim 1, wherein the treatment device further includes a shaft having a central lumen and a distal opening, the shaft being at least partially disposed within the expandable element, the central lumen and the distal opening being in communication with the energy generator (e.g., Figs 1 & 3).

14. A system (e.g., element 30) for assessing occlusion, the system comprising: a treatment device (e.g., via the disclosed catheter 34) including: an elongate body (e.g., element 36) having a proximal portion, a distal portion, and a lumen therebetween (Fig 3); an expandable element (e.g., via the disclosed inner/outer balloons 62/64) coupled to the distal portion of the elongate body; the expandable element further including at least one electrode (e.g., elements 86-92), the electrode configured to record temperature values; a shaft disposed within the lumen of the elongate body and having a fluid injection lumen (e.g., via the disclosed handle and cryogenic fluid supply and control unit), the expandable element being coupled to at least a portion of the shaft and the fluid injection lumen being disposed within the expandable element; a fluid reservoir containing cryogenic fluid, the fluid reservoir being in fluid communication with the fluid injection lumen of the shaft; and a processor (e.g., 108) in electrical communication with the at least one electrode, the processor programmed to receive a signal that represents a temperature from the at least one electrode, to calculate a change in the signals over time, and to determine an occlusion status based upon the change in the temperature (e.g., [0056]-[0057], [0062]-[0063], [0066], [0069] & [0075]-[0076]).

15. The system of Claim 14, wherein the processor is programmed to determine the occlusion status is good when the temperature values recorded by the electrode initially decrease at a first rate and continue to decrease at a second rate over a period of time, the first rate being faster than the second rate (e.g., [0069] & [0081]-[0084]).

16. The system of Claim 14, wherein the processor is programmed to determine the occlusion status is poor when the temperature values recorded by the electrode initially decrease and then plateaus for a period of time (e.g., [0069] & [0081]-[0084]).

17. The system of Claim 14, wherein the processor is programmed to determine a position of the expandable element relative to an area of tissue based on a temperature measurement received from the electrode (e.g., [0060] & [0084]).

18. The system of Claim 14, wherein the cryogenic fluid is cryotreatment coolant (e.g., [0064]-[0065]).

19. A method for predicting lesion quality, the method including (e.g., [0048]-[0052]): injecting a cryogenic fluid into a medical device (e.g., via the disclosed fluid supply/exhaust via the handle 42), the medical device including an expandable element (e.g., via the disclosed inner/outer balloons 62/64) at least partially occluding the pulmonary vein and an electrode (e.g., element 86-92); recording a plurality of temperature values (e.g., via the disclosed temperature sensor 61) by the electrode over a period of time after injection of the cryogenic fluid into the expandable element; calculating a change in temperature values over the period of time; comparing the change in temperature values over the period of time to a target change in temperature values over time; determining a pulmonary vein 

20. The method of Claim 19, further comprising: determining the pulmonary vein occlusion status is complete occlusion when the temperature values recorded by the electrode initially decrease at a first rate and continue to decrease at a second rate over a period of time, the first rate being faster than the second rate; and determining the pulmonary vein occlusion status is incomplete occlusion when the temperature values recorded by the electrode initially decrease and then plateaus for a period of time (e.g., [0075]-[0076]). 
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. The applicant argues the following point(s) in which the examiner provides a reason(s) as tp why the arguments are not persuasive:
The applicant argues that the primary reference, Abboud, does not disclose the claimed inventionsince the reference fails to mention receiving a signal that represents a temperature over time to determine an occulusion status based on the change in the temperature.  The applicant further states that the Abboud reference is focused on the measuring of an impedance value (i.e. tissue impedance during a thermal treatment) within a catheter and the relative changes in the bioelectrical impedance of tissue.
Based on the broadest interpretation of the claims the examiner disagrees with the applicant’s assertion that Abboud does not disclose a system and/or method directed to receiving and determining a change in temperature.  The examiner notes that Abboud explicitly states that a method of treating tissue by 

In addition to the above analysis of the claimed invention and based on the broadest interpretation of the claims the examiner would also like to point out that it is an inherent practice used by those of ordinary skill in the art to receive signals defined by a change of temperature based on physiological parameters such as the skin’s impedance and/or dielectric and conductivity.  Several references, such as, Stone et al. (US 2006/0235286) states that direct correlation between the measurements of temperature and impedance in regards to occlusion treatments and/or the use of an expandable structure that provides therapy to a patient.
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive and/or have not been addressed. The applicant states that the non-statutory double patenting rejections will be addressed when the claims become allowable.  The examiner notes that the current double patenting rejections is still maintained.  Please see the above action.

Applicant’s arguments, filed February 8, 2022, with respect to the objections of the specification  have been fully considered and are persuasive and have been withdrawn. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792